t c memo united_states tax_court ira j blair and mary l blair petitioners v commissioner of internal revenue respondent docket no filed date held ps have failed to show that the electronic return for that r processed on date was not their return and that a purported return enclosed with a letter dated date from a tax_return preparation service to ph was their return ira j blair and mary l blair pro sese william w kiessling and amber b martin for respondent memorandum opinion halpern judge by notice_of_deficiency notice respondent determined a deficiency of dollar_figure in petitioners' federal_income_tax petitioners timely petitioned for redetermination of the deficiency assigning as error their disagreement with the information in the notice and claiming their reliance on the tax form which we filed through tax brain the case was called for trial and given the parties stipulations and a concession by respondent the only unresolved issue is petitioners' claim that the form_1040 u s individual_income_tax_return that they electronically filed with respondent differs from the copy of a form_1040 attached to a letter to mr blair from taxbrain a tax_return preparation service unless otherwise stated all rule references are to the tax_court rules_of_practice and procedure all dollar amounts have been rounded to the nearest dollar background petitioners resided in tennessee when they filed the petition the parties have stipulated certain facts and the authenticity of certain documents among the stipulated facts is that petitioners electronically filed their income_tax return petitioners' return among the authenticated documents is a copy of petitioners' return respondent's records show that respondent processed their return on date because of deductions and a nonrefundable education credit petitioners' return shows no tax due for on both a form_8863 education credits attached to petitioners' return and on the form_1040 itself petitioners report a refundable american opportunity_credit of dollar_figure they also report excess federal_income_tax withholding of dollar_figure adding those two amounts together petitioners' return reports that they overpaid their tax by dollar_figure dollar_figure dollar_figure dollar_figure which they asked be refunded to them after offsetting dollar_figure of the claimed overpayment against petitioners' outstanding tax_liability respondent issued them a tentative refund of dollar_figure by the notice among other adjustments to petitioners' return respondent allowed dollar_figure and disallowed dollar_figure of the dollar_figure american opportunity_credit reported respondent made the adjustment because petitioners had failed to provide him with supporting documentation that he had requested at trial the parties agreed to or settled all adjustments made in the notice except that petitioners claimed that petitioners' return was not the return they filed for because petitioners' return reports an american opportunity_credit of dollar_figure while the return they claim they filed reports an american opportunity credit of only dollar_figure petitioners supported their claim with a letter dated date from taxbrain com taxbrain letter which in pertinent part states enclosed is your federal individual_income_tax_return your federal return was electronically signed and electronically filed with the irs the irs was instructed to deposit your refund of dollar_figure directly into your bank account there is a return taxbrain return enclosed with the taxbrain letter which does report a refundable american opportunity_credit of dollar_figure and does show an overpayment of dollar_figure and ask for a refund of that amount discussion petitioners do not dispute that petitioners' return shows an overpayment in tax and a requested refund greater by dollar_figure than the overpayment and requested refund shown on the taxbrain return dollar_figure dollar_figure dollar_figure nor do they dispute that taking into account respondent's offset of dollar_figure against their liability they received a refund greater by dollar_figure than they would have received had respondent received and processed the taxbrain return rather than petitioners' return and they do not dispute respondent's allowance of an american opportunity_credit of dollar_figure they do not really dispute that they received a refund dollar_figure greater than they thought they would receive what they want to know is what happened to the taxbrain return we do not know we held the record open in this case for days for either party to provide information concerning the discrepancy between respondent's records and petitioners' claim neither party has provided any information the taxbrain letter is dated date more than a year and a half after the normal date due_date for individual income_tax returns the taxbrain return is not dated as explained at trial it is incumbent on petitioners to show error in the notice taking into account the parties' stipulations and concessions petitioners have shown no error therefore decision will be entered under rule 1and while petitioners might have moved to be released from the stipulation that they electronically filed their return which respondent processed on date it is not apparent that even had we granted the motion the case would have come out differently
